DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites “first [] and second metal film are further formed and…further bonded”. It is indefinite for metal films that are already formed and bonded in claim 11 to be “further” formed and “further” bonded. For purposes of examination, it is presumed that the forming and bonding previously recited in claim 11 are carried out in the same device.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 9 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Kilmer et al. (US 2010/0304175).
Regarding claims 1-3 and 9, Kilmer discloses an aluminum brazing sheet (¶ 1) which is brazed (¶ 24). Fig. 2a of Kilmer illustrates the layers of the brazing sheet and their composition (¶ 20). Upon brazing, the Al-1.4Mn-0.8Si-0.5Cu-0.2Fe layer can be considered one of the claimed substrates, the Al-1.4Mn-0.8Si-0.2Fe-1Zn layer can be considered the other claimed substrate, and the Al-(1-3)Mg-1Mn layer can be considered the claimed buffer layer. Metals intrinsically have a microcrystalline structure. Furthermore, upon brazing of the sheet, some amount of diffusion of the metal elements in each layer is expected to occur. Accordingly, the Mg in the buffer layer will decrease in concentration toward the two substrate layers, and the concentration of Cu or Zn at the interface of one of the substrate layers with the buffer layer will decrease towards the interface of the other substrate layer with the buffer layer.

    PNG
    media_image1.png
    262
    331
    media_image1.png
    Greyscale


Regarding claim 4, any material intrinsically has a light transmission property and an electrical insulation property.
Claims 1-4, 9 and 15 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Zhu et al. (US 6,199,748).
Regarding claims 1-3, 9 and 15, Zhu teaches a method of joining heterogenous substrates and the joined substrates (col. 2, lines 28-35). These substrates may be Si and Ge with a layer of Al (corresponding to the claimed buffer layer) bonding the substrates together (col. 6, lines 31-41). Metals intrinsically have a microcrystalline structure. The Al forms the eutectic with each of the substrates during bonding (col. 2, lines 28-35). Accordingly, the buffer layer would contain Al, with Al concentration decreasing toward the interfaces with the substrates. Furthermore, Ge concentration at the interface of the Ge substrate would decrease towards the interface of the Si substrate. The joined substrates are used as a semiconductor (col. 1, lines 9-14) and therefore form an electronic apparatus.
Regarding claim 4, any material intrinsically has a light transmission property and an electrical insulation property.
Claims 1-4, 8-9 and 15 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Pham et al. (US 2014/0312359).
Regarding claims 1-3, 8-9 and 15, Pham teaches a method of joining substrates and the joined substrates (¶ 2). The joined substrates 2, 20 are suitable in LED devices (¶ 2, see Fig. 2). Substrate 2 has a GaNLED device layer 1 thereon, which corresponds to the claimed functional layer on a substrate of claim 8. The joint is obtained from layers of Cu 11 applied to both substrates and layers of Sn 12 applied to both substrates. Metals intrinsically have a microcrystalline structure. The resulting joint 13 corresponds to the claimed buffer layer. Due to diffusion and intermetallic formation during joining (¶ 37), the amount of Sn will be highest at the center and decrease towards the interfaces between the buffer layer and the substrates. The Ga concentration at the interface between substrate 2 and the buffer layer will also decrease toward the interface between substrate 20 and the buffer layer.

    PNG
    media_image2.png
    370
    586
    media_image2.png
    Greyscale

Regarding claim 4, any material intrinsically has a light transmission property and an electrical insulation property.
Claims 1, 4-11 and 13-15 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Kalkowski et al. (US 2014/0083597).
Regarding claims 1, 6, 8-10 and 14, Kalkowski discloses a method of joining substrates and the joined substrates (¶ 1). The substrates are coated with a metal (corresponding to the claimed functional layer) and oxidized to form a layer of the metal oxide on the metal (¶ 23); these oxidized layers correspond the claimed first and second buffer layers. Metals intrinsically have a microcrystalline structure. The joint between the substrates corresponds to the claimed buffer layer, and the joint is heat treated after joining (¶ 62). Since the interior of the joint comprises oxides of a metal whereas the interface between the buffer layer and the substrates comprises just the metal, the concentration of the metal changes over the thickness of the buffer layer.
Regarding claim 4, any material intrinsically has a light transmission property and an electrical insulation property.
Regarding claim 5, since the buffer layer comprises oxides, it contains an oxygen supply material.
Regarding claim 7, any metal element intrinsically has a higher ability to bind oxygen than an oxide of that metal element.
Regarding claim 11, Kalkowshi discloses the layers formed on the substrates can be performed via PVD or CVD (¶ 78), and the joining process also occurs in vacuum (¶ 61).
Regarding claim 13, the heat treatment is carried out at a temperature between 100°C and 600°C (¶ 62), which lies within the claimed range. This is expected to result in oxidation absent objective evidence to the contrary. See MPEP 2112.
Claims 1-10 and 14-15 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Gondcharton et al. (US 2017/0236800).
Regarding claims 1-2, 9-10 and 14-15, Gondcharton teaches bonding two substrates together for electronic devices and the bonded substrate (¶ 1). First, the substrates are coated with a superficial layer, such as an oxide layer (¶ 38), which can be considered the claimed first and second buffer layers. Then, a metal layer is deposited thereon (¶ 37), corresponding to the claimed first and second metal films. Metals intrinsically have a microcrystalline structure. The metal layers are bonded together (¶ 45). This joint corresponds to the claimed buffer layer, and the metal element of the metal layers is greatest at the center of the joint and decreases towards the interface with the substrates.
Regarding claim 3, the substrates can be dissimilar metals (¶ 35). In such a situation, the distribution of the metal element from one of the substrates decreases towards an interface with the second substrate.
Regarding claim 4, any material intrinsically has a light transmission property and an electrical insulation property.
Regarding claims 5-6, the superficial layer such as a metal oxide or nitride (¶ 38).
Regarding claim 7, Gondcharton discloses the metal of the metal layer may be aluminum (¶ 37), a metal which readily reacts with oxygen and will have a higher ability to bind oxygen than a metal oxide or nitride.
Regarding claim 8, the superficial layer of Gondcharton (¶ 38) can be considered a functional layer.
Claims 1-12 and 14-15 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Shimatsu et al. (“Atomic diffusion bonding of wafers with thin nanocrystalline metal films”).
Regarding claims 1-2, 5-6, 8 and 15, Shimatsu discloses bonded Si substrates (§ III.A). The substrates have a layer of Si oxide thereon (considered an oxide supply material or functional layer), on top of which is a Ta metal layer (considered a functional layer), on top of which is a metal bonding film (considered the claimed buffer layer) which bonds the substrates together (see Fig. 2a, § III.A). When bonded, the concentration of the metal in the metal bonding film decreases towards the substrates. Shimatsu teaches the bonded Si substrates have use in microelectromechanical systems (§ I).
Regarding claim 4, any material intrinsically has a light transmission property and an electrical insulation property.
Regarding claim 7, the metal of the metal bonding film may be Al, which has a higher ability to bond oxygen than silicon oxide.
Regarding claims 9-10 and 14, Shimatsu discloses a method of bonding Si substrates (§ II). The substrates have a layer of Si oxide thereon (considered the first and second buffer layers), on top of which is a metal bonding film (considered the first and second metal films) which bonds the substrates together (see Fig. 2a, § II), thus forming a buffer layer. When bonded, the concentration of the metal in the metal bonding film decreases towards the substrates. Metals intrinsically have a microcrystalline structure.
Regarding claims 11-12, Shimatsu discloses that deposition of the metal films and their bonding is carried out under vacuum in the same device (see Fig. 1, § II).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kalkowski et al. (US 2014/0083597), as applied to claim 11.
Regarding claim 12, the limitations of claim 11 have been addressed above. Kalkowski does not expressly teach the forming the metal film and the joining are performed in the same device. However, both are conducted in a vacuum (¶ 61, 78). It would have been obvious at the effective time of filing for the claimed invention to conduct both processes in the same device because a person having ordinary skill in the art would readily recognize that performing two successive steps in the same vacuum chamber would decrease processing costs and time.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Imbert (US 2018/0297143) discloses a method of joining substrates via forming a metal film and a metal oxide film on the substrates, and joining of the metal oxide films. This is similar to the method taught by Kalkowski and a rejection over Imbert is not included because it is considered cumulative.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOBEI WANG whose telephone number is (571)270-5705. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOBEI WANG/Primary Examiner, Art Unit 1784                                                                                                                                                                                                        sp